DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 16 recite “the energy harvester includes an ultrasonic sensor.”  It is unclear how and why an energy harvester would include an ultrasonic sensor.  This seems backwards.  An ultrasonic sensor that includes an energy source would make more sense.  Does the sensor need a power source to function?  Why would a power source include (need) an ultrasonic sensor?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., U.S. Patent 6,271,761 in view of Liu et al., U.S. Patent Publication 2014/0260668.

As per claims 1, 9, 10 and 11, Smith et al. disclose a lubricant fitting unit (10) for supplying lubricant to an item of equipment (abstract), the fitting (10) comprising: 
 	a housing (fig. 1) connectable with the item of equipment and providing a lubricant flow path (col.4, lines 15-25) fluidly couplable with the item of equipment.
 	Smith et al. do not disclose a lubricant flowmeter connected to the lubricant flow path and configured to measure lubricant flow through the flow path.  However, Liu et al. in their Ultrasonic Flowmeter with Integrally Formed Acoustic Noise Attenuating Feature invention teach the use of an ultrasonic flowmeter to measure fluid flow and take other fluid measurements including flow velocity, flow rate, Reynolds Number and acoustic speed of the fluid (para [0001, 0002].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fitting unit of Smith et al. with a flowmeter, as taught by Liu et al., for the purpose of ensuring and measuring the amount grease getting to its intended lubricating point (para [0004]).

As per claims 2 and 12, Smith et al. and Liu et al. as set forth above, Smith et al. disclose an integrated condition monitoring system (col. 6, lines 30-52) coupled to the housing (fig. 1).

As per claims 3 and 13, Smith et al. and Liu et al. as set forth above, Smith et al. disclose the integrated condition monitoring system includes at least one of a temperature sensor (34) and a vibration sensor (36).

As per claims 5 and 15, Smith et al. and Liu et al. as set forth above, Smith et al. as modified, disclose an energy harvester mounted within the lubricant flow path, including a power unit (piezoelectric crystals), and configured to convert a portion of the kinematic energy of the lubricant flowing through the lubricant flow path into power for recharging the power unit (paras [0003-0005], Liu et al.).  

As per claims 6 and 16, Smith et al. and Liu et al. as set forth above, Smith et al. as modified, disclose the energy harvester includes an ultrasonic sensor (Liu et al. para [0003]).

As per claims 7, 10 and 17, Smith et al. and Liu et al. as set forth above, Smith et al. disclose a housing (fig. 1) delimited by a connecting end portion (14) and a receiving end portion (18), the lubricant flow path extending between the receiving end portion (18) and the connecting end portion (14).

As per claims 8, 10 and 18, Smith et al. and Liu et al. as set forth above, Smith et al. disclose the connecting end portion (14) is provided with outer threads (fig. 1) configured to engage with inner threads provided on the equipment (fig. 4) and the receiving end portion (18) is configured to connect with a lubricant supply line.  Examiner interprets the external threads shown on element 14 to engage with internal threads in bearing block (40) in fig. 4.  Also, grease fitting (28) located at receiving end (18) is for connecting with a lubricant supply line.
 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., U.S. Patent 6,271,761 in view of Liu et al., U.S. Patent Publication 2014/0260668, further in view of Sakatani et al., U.S. Patent 7,034,711.

As per claims 4 and 14, Smith et al. and Liu et al. as set forth above, Smith et al. disclose a data transmission device configured to transmit signals received from the integrated condition monitoring system to a controller device (computer) (col. 6, lines 30-52).  Smith et al. and Liu et al. do not appear to disclose a wireless data transmission device.  However, Sakatani et al. in their Wireless Sensor, Rolling Bearing with Sensor, Management Apparatus and Monitoring system teach the use of a wireless system to send detection data through a communication unit by radio waves (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fitting unit of Smith et al. and Liu et al.  by sending sensor data wirelessly, as taught by Sakatani et al., for the purpose of making the system more convenient to use by not having to run wires to where data can be utilized. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654